internal_revenue_service number release date index number -------------------------- ------------------------ ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-134371-09 date date legend -------------------------- taxpayer tax_return_preparer ------------------ year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured ------- ------- ------- --------- ----------- --------- ----------- dear ----------------- this responds to your letter dated date requesting an extension of time under sec_301_9100-1 and -301 of the procedure and administration regulations for you to make a late election to treat qualified_dividend_income and net capital_gains as investment_income pursuant to sec_163 and sec_163 of the internal_revenue_code the code for year and year facts taxpayer is an individual taxpayer on her federal_income_tax return for year taxpayer reported qualified dividends in the amount of dollar_figurea and capital_gains in the amount of dollar_figureb on her federal_income_tax return for year taxpayer reported qualified dividends in the amount of dollar_figurec and capital_gains in the amount of dollar_figured to prepare those federal_income_tax returns for the year and year taxable years taxpayer engaged tax_return_preparer and relied on tax_return preparer’s plr-134371-09 experience and background with respect to all tax matters tax_return_preparer was not aware of the election that can be made under sec_163 of the code to consider some or all of qualified dividends and net capital_gains as investment_income for purposes of computing the allowable investment_interest deduction as a result such an election was not made on taxpayer’s tax returns for year and year taxpayer was not aware of the implications of this election until her tax preparer called this matter to her attention in year law sec_163 of the code provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 of the code provides in pertinent part that investment_income means the sum of -- i gross_income from property_held_for_investment other than any gain taken into account under clause ii i ii the excess if any of -- i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined by only taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii i as the taxpayer elects to take into account under this clause such term shall include qualified_dividend_income as defined in sec_1 only to the extent the taxpayer elects to treat such income as investment_income for purposes of this subsection sec_1_163_d_-1 of the income_tax regulations provides that the election for net_capital_gain and qualified_dividend_income must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized or the qualified_dividend_income is received sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election for this purpose sec_301_9100-1 defines the term regulatory election as an election whose due_date is plr-134371-09 prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301_9100-2 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief plr-134371-09 sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made under paragraph c ii the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section analysis in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations have been satisfied taxpayer's election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in the income_tax regulations under sec_1_163_d_-1 the information and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith with this request taxpayer requested relief before the failure to make the regulatory election is discovered by the service taxpayer reasonably relied on a qualified_tax professional and that tax professional failed to make or advise taxpayer to make an election under sec_163 these facts indicate taxpayer acted reasonably and in good_faith further based on the facts provided the interests of the government will not be prejudiced by granting relief in this case taxpayer will not have a lower tax_liability in the aggregate for the year and year taxable years affected by the election if given permission to make the election at this time than taxpayer would have had if the election had been timely made in addition the year and year taxable years in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made will not be closed by the period of limitations on assessment under sec_6501 before taxpayer’s receipt of the ruling granting an extension of time to make a late election ruling because she acted reasonably and in good_faith and granting relief will not prejudice the interests of the government taxpayer has met the requirements for an extension under sec_301_9100-3 for making the sec_163 election for the year and year taxable years accordingly taxpayer is granted an extension of time for making the election until days from the date of this ruling the election should be made by filing a form plr-134371-09 investment_interest expense deduction and by including a copy of this ruling letter with amended returns for year and year caveats the above extension of time for making the election is conditioned on the receipt of the sec_6501 consent form signed by taxpayer to extend the period of limitations on assessment under sec_6501 by one year for the year taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the code sincerely christopher f kane branch chief branch office of associate chief_counsel income_tax accounting enclosure cc
